Citation Nr: 1209603	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  06-38 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for bilateral shin splints.  

2.  Entitlement to an initial rating in excess of 10 percent for chronic bronchitis, also diagnosed as bronchospasm.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The Veteran served on active duty from October 2000 to October 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Reno, Nevada, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for chronic bronchitis and awarded a noncompensable rating, effective October 2005, and denied service connection for bilateral shin splints.  In March 2007, the RO granted an increased rating to 10 percent for chronic bronchitis, effective October 2005.  The RO also noted that the disability in question had been recharacterized to chronic bronchitis, also diagnosed as bronchospasm.  

The Board remanded the instant claims in December 2009 for further development.  


FINDINGS OF FACT

1.  The Veteran had bilateral shin splints in service which resolved without residual disability; and, the competent and credible evidence of record fails to establish an etiological link between any present bilateral shin splints and his active service.  

2.  The veteran's chronic bronchitis, also diagnosed as bronchospasm was productive of no less than FEV-1of 71 to 80 percent of predicted, or;  FEV-1/FVC of 71 to 80 percent of predicted, or; DLCO (SB) 66 to 80 percent of predicted throughout the appellate period.  


CONCLUSIONS OF LAW

1.  A chronic disability manifested by bilateral shin splints was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  

2.  The criteria in excess of 10 percent for chronic bronchitis, also diagnosed as bronchospasm, is not warranted.  38 U.S.C.A. §§ 1155 , 5107; 38 C.F.R. §§ 4.96, 4.97, Diagnostic Code 6600 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The VCAA duty to notify was satisfied by way of July 2005 and January 2007 letters.  The letters fully addressed the notice elements.  The letters advised the Veteran of the information required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  He was informed of how VA determined disability ratings and effective dates in the January 2007 letter.  The Board finds that adequate notice was provided to the Veteran. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  This notice complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

As to the initial increased rating claim for chronic bronchitis, the Veteran's claim arises from his disagreement with the initial evaluation for chronic bronchitis following the grant of service connection.  The Courts have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA for this initial rating claim.  

Next, VA has a duty to assist a veteran in the development of the claims.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

The RO associated the Veteran's service treatment records and VA and treatment records with the claims file.  

The Veteran underwent VA examinations for both issues in February 2007 and the Board then remanded the claims to obtain additional information and for the service connection claim, an opinion.  The Veteran underwent VA examinations for both issues in March 2010.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examinations were thorough, and well reasoned, and took into account the Veteran's personal history/complaints.  The muscle examination also addressed the etiology of the Veteran's claimed bilateral shin splints with supporting rationale.  The Board therefore finds that these examinations were adequate for rating purposes.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

Additionally, the Veteran was offered a hearing and he declined.  

In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service connection 

The Veteran claims that service connection is warranted for bilateral shin splints.  He maintains that he began to have shin splints in service and that he continues to have discomfort with shin splints to date.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet.App. 110, 111 (2002); Caluza v. Brown, 7 Vet.App. 498, 505 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (table)).  

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).  Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d).

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service- connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

Service treatment records (STRs) show that the Veteran presented with right shin pain of two months duration.  He related that he had the pain with running and he had no past history of these complaints.  An increase in running was attributed to the shin pain.  He had no swelling, and he began to have pain in the mid shins with 5 to 10 minutes of running.  His calf would become sore with sharp pain.  The pain also continued with walking up stairs and up a steep incline.  He was beginning to have pain with increased running distance.  He underwent x-rays which showed no evidence of stress fracture.  The assessment was bilateral anterior tibial syndrome.  He was instructed to use ice, wear combat boots and to go on light duty with no running.  He was to be seen for follow-up in 4 weeks.  

In March 2005, the Veteran presented for follow-up for bilateral anterior tibial syndrome.  He related that he was better when he was not running.  The remedial physical training required running and he was now having pain again.  There was no pain with walking.  The assessment was bilateral anterior tibial syndrome.  He was scheduled for a bone scan to rule out occult stress fractures.  He was continued on light duty with cross training.  He was given Naprosyn for pain.  

In April 2005, the Veteran underwent a bone scan of the medially bilateral tibia to rule out stress fractures.  The findings showed an abnormal study demonstrating multiple foci of increased activity within the bilateral posteromedial cortex likely to represent stress related changes with no focal area of increased uptake indicating a stress fracture.  No evidence of femoral neck stress fracture was found.  The examiner recommended clinical correlation.  

In July 2005, the Veteran was seen for continued complaints of bilateral leg pain with running and increased with boots with runs.  The past history was chronic shin pain.  Physical examination showed distal 1/3 tibial pain, greater on the medial rather than lateral aspect.  The bone scan showed an increased uptake of the bilateral shins with no stress fracture.  The pain of the right leg was 2/10.  The assessment was chronic shin splints.  He was placed on 30 days of light duty and was told to return to clinic if there were increased symptoms.  He was also prescribed Motrin for pain.  

That same month, he also underwent separation examination.  On the Report of Medical History, the Veteran answered "no" when asked if he ever had or do you now have swollen or painful joints, or bone, joint, or other deformity.  He indicated he had bilateral knee pain but no shin pain was noted on the Report.  Clinical examination of the lower extremities proved clinically normal.  

The Veteran underwent a VA examination in August 2005, while still on active duty.  He that he had a problem with shin splints after running 1.5 miles.  The pain was usually 1/10.  He felt no specific weakness, stiffness, swelling, heat, or redness.  There was no draining, instability, or locking.  His treatment had been primarily stretching.  He had flare-ups as severe as 7/10 and which lasted for about 20 minutes and occurred 3 times a week immediately following running.  Alleviating factors were rest and with the pain, there was a decrease in his range of motion and ability to function.  There was no history of infection.  He wore orthotics, which were prescribed.  There was no history of constitutional symptoms of bone disease.  He had a decrease in his function and ability to do recreational activities, but could do his daily activities with no specific problems.  He had no history of incapacitation as a result of this problem.  

Examination of the shins showed tenderness on the medial and lateral aspects of the tibia at the approximate lower third of the leg on the right and on the left.  There was no physical or objective evidence of painful motion, edema, effusion, instability, weakness, tenderness, redness, heat, or abnormal movement.  There was no evidence of deformity, angulation, or other abnormalities of the tibia on either leg.  The pertinent diagnoses was periostitis (shin splints), bilateral, with minimal degree of functional impairment.  

After service, the Veteran underwent a VA examination in February 2007.  The Veteran complained of "shin splints."  He had pain in the distal tibia and in the anterior compartment muscles as well.  Muscle examination report stated that the history was that he developed pain in the anterior compartment of each leg on running and heavy exercise.  The pain dissipated on resting.  The examiner stated that this was a classic symptom of anterior compartment syndrome.  Additionally, he developed pain over the distal tibia area which developed during his tour of duty in Iraq.  His duty required him to stand guard duty for 12 to 15 hours at a time without much way in rest.  The pain in the distal tibia developed and persisted to the present.  He had difficulty holding his foot on the gas pedal of the car, driving for any more than 45 minutes before having to stop.  He had not noted any swelling in his lower extremities or other joint abnormalities.  Flare-up occurred in the anterior compartment with exercise.  Flare-up of the distal tibial pain occurred with prolonged standing, any running, and prolonged holding of his right ankle in a fixed position.  There was no specific injury that had occurred.  

The examiner stated that he thought there were two separate problems; one involved the distal tibia and the second problem involved the anterior compartment.  The muscles involved were those muscles in the anterior compartment that caused his ankle to dorsiflex and also control the dorsiflexion of his toes.  The muscle pain was triggered by vigorous exercise such as running.  This caused the Veteran to have limited ability to do this type of exercise.  There were no tumors present.  

Physical examination revealed no wounds, tissue loss, scars, adhesions, tendon damage, nor joint or nerve damage.  There was tenderness over the distal tibia, both right and left leg raising the question of whether there could be a stress injury to the tibia.  Muscle strength was good.  There was no muscle herniation, no loss of muscle function, and no joint dysfunction.  The examiner stated that he would obtain x-rays of both the tibia and fibula, looking for evidence that could relate to stress fracture of the distal tibia.  There were no special tests to run or to be done in regards to the anterior compartment syndrome, that diagnosis, according to the examiner, was made on a historical basis.  The x-rays of the tibia and fibula showed no abnormalities.  The diagnoses were distal tibia pain, left and right leg, and anterior compartment syndrome, based on historical evidence.  

Pursuant to the Board's December 2009 remand, the Veteran underwent an additional VA examination.  The Veteran complained that in September 2004, when he returned from Iraq, there was a lot more physical training and running.  He stated that his shin splints started at that time and never got better.  STRs showed in July 2005 a bone scan with increased uptake in both shins, but not focally.  The diagnosis was bilateral shin splints, no stress fracture.  Plain x-rays were negative, except for a periosteal reaction.  It appeared at that time that most of the pain was medial.  However, at the time of the examination, most of the pain was lateral.  Reference was made to the negative tibia/fibula x-rays in 2007.  There was a mention at that time of possible compartment syndrome as his foot went numb after physical exertion if he did not stop.  The course since onset was intermittent with remissions.  At the time of the examination, he used over-the-counter Tylenol and Motrin for pain.  He received good response.  He had flare-up on a weekly basis that lasted for hours and was moderate in severity.  This was precipitated by walking too far and alleviated by rest.  He was able to walk only 1/4 mile.  The examiner noted that the Veteran weighed 214 pounds when first diagnosed with bilateral shin splints and at the time of the examination, he weighed 293 pounds.  
The Veteran was provided the opportunity for a MRI of his tibia/fibula and cancelled his appointment.  He rescheduled the appointment and then did not show for it.  

The examiner indicated that the Veteran did not have bilateral shin splints or anterior medial tibial syndrome of either lower extremity.  When asked if there was a known clinical diagnosis for the Veteran's complaints, the examiner indicated that the Veteran did not show for his MRI which would have noted any legitimate pathology of the bones/joints of the lower extremity.  As such, he was unable to find that there was anything wrong with either of the Veteran's lower extremities.  He opined that it was not at least as likely as not that any current disorder involving shin splints or anterior medial tibial syndrome of either lower extremity had its onset during active duty or is otherwise attributable to active duty.  The examiner explained that shin splints were a self limiting phenomenon.  They sometimes resolved with increased and better conditioning.  Sometimes, they required cessation of the offending activity.  However, once the offending activity ceased, they resolved.  Any recurrences after that, were due solely to the activity precipitating the recurrence, and not due to the activity that caused them the first time.  There were no residuals from this type of syndrome.  Shin splints could lead to stress fractures in the involved area.  However, stress fractures healed with cessation of the offending activity and sometimes after a short period of non-weight bearing.  Again, once healed, there would be no residuals.  Recurrences were solely due to excessive mileage at a future time, and not at all due to prior episodes.  

The Veteran alleges that he warrants service connection for bilateral shin splints based on service incurrence.  He contends he sustained this disorder initially when he was in service.  He maintains that he started having shin splints when he returned from Iraq and that they continue to this date.  

The Board acknowledges that there were shin splints during the Veteran's last few months in service.  During his VA examination in August 2005, while still in service, he was found to have mild bilateral shin splints, with minimal degree of functional impairment.  However, at the time of separation from service, and after having been on light duty, he made no lower extremity complaints and clinical examination of the lower extremities were found to be clinically normal.  Any shin splints that he complained of in the months before discharge, arguably appeared to have resolved without residuals disability.  

However, this does not in itself preclude a grant of service connection.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).  A review of the post-service evidence does not support the conclusion that the Veteran's claimed bilateral shin splints were causally related to active service.  Specifically, other than the Veteran's statements of such, the competent and credible evidence is against the finding that the Veteran has a chronic disability manifested by shin splints that is related to service.  The Veteran stated that he had shin splints which occurred after he returned from Iraq and that he continues to have them to date.  

The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, the Board questions whether the Veteran is competent to state that he has experienced shin splints since active service.  It is true that he is competent to identify some types of symptoms such as generalized pain that could be ascribed to shin splints.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  However, the Board does not believe the Veteran is competent to attribute such symptomatology to the subsequent development of shin splints.  Moreover, even if the Veteran is found to be competent, the Board is within its province to weigh that testimony against the findings made by the VA examiner and the other evidence of record.  

Although the Veteran claims that he has shin splints and that they are the same condition he had in service, his first VA examination after service in February 2007, showed a diagnosis of distal tibia pain, left and right leg.  The x-rays taken in connection with this diagnosis showed no abnormalities.  Additionally, anterior compartment syndrome, which was also diagnosed during that examination, is a diagnosis that is only made based on historical evidence.  A diagnosis of distal tibia pain is not a disability for which service connection may be awarded.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001) (indicating that pain, alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  

Moreover, and of significant import, the Veteran's March 2010 VA examination with opinion and rationale, indicated that there was no current disorder involving shin splints or anterior medial tibial syndrome that could be attributable to service because the examiner was unable to find anything wrong with the Veteran's lower extremities.  There was no diagnosis of a chronic disability of the shins presently or in the past for which service connection may be granted.   In so finding, the Board recognizes that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

In this case, however, the March 2010 examiner clearly indicates that shin splints are a self limiting phenomenon.  He explained that any recurrence after the initial onset is due only to the precipitating activity, not due to the activity that he had when he initially had them.  There are no residuals of shin splints.  They may sometime cause stress fractures that eventually heal, but in this case, no stress fractures were ever shown by the evidence of record.  Unlike in McClain, because shin splints are situational and self limiting, any time they occur, they are a different event and cannot be associated to an initial episode.  

Recognition is given to the fact that the VA examiner not that an MRI could have identified a chronic disability of the shins.  However, the Veteran failed to report for his scheduled appointment on two occasions.  Such was noted by the examiner in his report as well as by the RO in its January 2011 supplemental statement of the case.  The duty to assist is a two way street.  If the Veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App 190, 193 (1991).  Here, the Board finds that VA has met its obligation to assist in the procurement of medical evidence pertinent to his claim.  He was advised of the value of an MRI on more than one occasion and failed to submit to one.  The Veteran has taken no action to appear for the MRI.

Absent the Veteran's personal statements, there is no evidence that he currently suffers from a disability causing shin splints.  In this regard, the Board notes that the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).  None of the three examples identified in Davidson/Jandreau have been established.  

Thus, as a nexus between the Veteran's claimed bilateral shin splints and his active service have not been established, either through medical evidence or the Veteran's own statements, the claim fails on that basis.  

Consideration has also been given to whether the Veteran's complaints of chronic leg pain is subject to the undiagnosed illness provisions of 38 C.F.R. § 3.317.  Here, notwithstanding the fact that the Veteran has been diagnosed as having shin splints, albeit self-limiting, the competent (medical) evidence of record clearly establishes that the leg/shin pain is not related to service.  The VA examiner clearly set forth this negative opinion.  Service connection for bilateral leg pain, to the extent that such is argued, due to an undiagnosed illness is therefore unwarranted.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection for bilateral shin splints, and there is no doubt to be otherwise resolved.  The appeal is denied.  

Initial Rating 

The Veteran asserts, in essence, that his chronic bronchitis, also diagnosed as bronchospasm, is more severe than the current evaluation reflects.  

Disability ratings are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

When the Veteran is requesting a higher rating for an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  When the appeal arises from an initial rating, as in this case, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

By rating decision of February 2006, service connection for chronic bronchitis was granted.  A noncompensable rating was awarded, effective October 2, 2005.  By rating decision of March 2007, the Veteran's noncompensable rating was increased to 10 percent, effective October 2, 2005.  The disability was recharacterized as chronic bronchitis, also diagnosed as bronchospasm.  A 10 percent rating has been in effect since that time.  

The Veteran underwent a VA examination in August 2005, while still on active duty.  He made respiratory complaints, wherein he gave a history of respiratory problems, and was given inhalers of Albuterol and Flonase.  Pulmonary function tests were recommended, but never performed.  He had no sputum, hemoptyosis, or anorexia.  He had difficulty breathing when he had been in a fog or running, and felt tightness and mild difficulty breathing.  No studies or diagnosis had been elicited as of that date.  Physical examination of the chest revealed it was normal to inspection, palpation, percussion, and auscultation.  X-rays of the chest showed the lungs were clear.  There was mild bilateral perihilar bronchial wall thickening which may represent asthma or bronchitis.  The pertinent diagnosis was minimal chronic bronchitis.  

The Veteran underwent a VA examination in February 2007.  The Veteran complained that his breathing problems became worse after time in Iraq with exposure to sand storms and much dust.  He stated that they tore down old buildings in the area of Al-Asad.  He had increased problems with breathing on return from Iraq to the civilian sector of San Diego County and he was given an inhaler.  He related a history of having asthma at the age of 8 that cleared by puberty.  He denied hay fever.  Following his high school and teenage years, he developed exercise-induced asthma.  He participated in sports in high school, running track, 100 meter dash, shot put and discus.  After 100 meters of sprint running, he developed asthma and breathing problems.  He was unable to do any distance running.  He related that he still had symptoms developing breathing problems with vigorous exercise.  He related that he was intolerant to strong perfumes as well as automobile exhaust.  He was intolerant to cold temperatures below 32 degrees which triggered cough and some breathing problems.  There was some productive cough, 50 percent of the time producing some green sputum.  He had no hemoptysis, mild anorexia, though he gained a considerable amount of weight since his discharge from service; a total of 80 pounds.  He related shortness of breath on exertion.  He received no special treatment on a daily basis except to use the Albuterol inhaler when he had cough and trouble breathing.  He never had any pulmonary consultations and had never seen an allergist.  He had never been incapacitated because of his breathing problems.  

Physical examination revealed oximetry at room air was 96 percent.  Respiratory rate was 16.  During the examination he coughed frequently but there was no significant sputum production.  Examination of the lungs showed no wheeze, rhonchi, or rales with only fair inspiratory effort and somewhat slow air flow in and out of his lungs.  The examiner stated that this suggested there may be some underlying bronchospastic disorder.  The examiner could not illicit any expiratory wheeze on forced expiration.  Pulmonary function testing (PFT) showed FEV-1 103.2 percent of predicted; FEV-1/FVC showed 103 percent of predicted; DLCO (SB) showed 78.4 percent of predicted.  These findings were post bronchodilator.  The examiner stated that the results of the PFT indicated an obstructive lung defect.  The diffusing capacity was reduced.  There appeared to be a significant response to the one-time use of a bronchodilator.  The diagnoses were the Veteran had asthma as a child and then in his teenage years, he developed exercise-induced asthma.  At the time of the examination, he had a chronic cough which the examiner believed was a hallmark signal of an underlying bronchospastic disorder (bronchial asthma).  Finally, the examiner opined that the Veteran's current respiratory problem was not bronchitis but was related to bronchospasm/bronchial asthma.  The problem appeared to have been aggravated by his exposure in Iraq during his tour of duty, but he had continuous symptoms worse in Las Vegas than when he lived in Boise, Idaho which may have been a reflection of the air quality and the triggers of the big city environment.  

The Veteran underwent a PFT in December 2007.  The test showed FEV-1 89 percent of predicted and FEV-1/FVC showed 100 percent of predicted.  

Pursuant to the Board's December 2009 remand, the Veteran underwent a VA respiratory examination in February 2010.  He related that he had the onset of bronchitis in 2004 and when he returned from Iraq he developed bronchitis every 3 to 4 months.  He stated that he had bouts in the winter and bouts that were worse in the spring.  He was "ok" in the summer and fall.  He took over-the-counter cough syrup with flare-ups.  He had a positive history of productive cough and wheezing.  The productive cough was purulent or mucopurulent.  According to the Veteran, he had wheezing 3 to 4 times a week.  There was no evidence of congestive heart failure or pulmonary hypertension.  His weight was 293 pounds.  Pulmonary examination showed no evidence of abnormal breath sounds or wheezing.  Chest x-rays were normal.  PFT showed FEV-1 88 percent of predicted and FEV-1/FVC showed 104 percent of predicted.  There was no significant airflow obstruction or bronchodilator response.  He had low normal volumes.  Obesity may have contributed to a decrease in volumes.  Diffusion showed normal DLCO.  His work history was that of working at a T-Mobile Call Center.  He worked 1 to 2 years.  In the last 12 months, he had taken off 1 week for cough.  The diagnosis was chronic bronchitis, with no objective findings on examination or PFT to support a diagnosis.  

Respiratory disorders are evaluated under Diagnostic Codes 6600 through 6817 and 6822 through 6847.  Pursuant to 38 C.F.R. § 4.96(a), ratings under these diagnostic codes will not be combined with each other.  Rather, a single rating will be assigned under the diagnostic code which reflects the predominant disability with elevation to the next higher evaluation only where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.96(a) (2011).  

The Veteran is currently in receipt of a 10 percent disability rating under Diagnostic Code 6600, which pertains to chronic bronchitis.  Diagnostic Code 6600 provides for a 10 percent rating where forced expiratory volume in one second (FEV-1) is 71- to 80- percent predicted; or if the FEV-1 to forced vital capacity (FVC) ratio is 71 to 80 percent; or if diffusion capacity of the lung for carbon monoxide (DLCO) by the single breath method (SB) is 66- to 80-percent predicted.  

A 30 percent rating requires FEV-1 of 56- to 70-percent predicted; or FEV- 1/FVC of 56 to 70 percent; or DLCO(SB) of 56- to 65-percent predicted.  

A 60 percent rating requires FEV-1 of 40- to 55- percent predicted; or FEV-1/FVC of 40 to 55 percent; or DLCO(SB) of 40- to 55-percent predicted; or maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  

A 100 percent rating requires FEV-1 less than 40 percent predicted; or FEV-1/FVC less than 40 percent; or DLCO (SB) of less than 40-percent predicted; or maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiorespiratory limitation); or cor pulmonale (right- sided heart failure); or right ventricular hypertrophy; or pulmonary hypertension (shown by echo or cardiac catheterization); or an episode or episodes of acute respiratory failure; or oxygen therapy.  38 C.F.R. § 4.97, Code 6600.  

VA amended the rating schedule concerning respiratory conditions, effective October 6, 2006.  VA added provisions that clarify the use of pulmonary function tests (PFTs) in evaluating respiratory conditions.  A new paragraph (d) to 38 C.F.R. § 4.96, titled "Special provisions for the application of evaluation criteria for diagnostic codes 6600, 6603, 6604, 6825-6833, and 6840-6845" has seven provisions.  PFTs are required to evaluate respiratory conditions except in certain situations.  If a DLCO (SB) test is not of record, evaluation should be based on alternative criteria as long as the examiner states why the DLCO (SB) test would not be useful or valid in a particular case.  When the PFTs are not consistent with clinical findings, evaluation should generally be based on the PFTs.  Post-bronchodilator studies are required when PFTs are done for disability evaluation purposes with some exceptions; when evaluating based on PFTs, post-bronchodilator results are to be used unless they are poorer than the pre-bronchodilator results, then the pre- bronchodilator values should be used for rating purposes.  When the results of different PFTs (FEV-1, FVC, etc.) are disparate, the test results that the examiner states most accurately reflects the level of disability should be used for evaluation, and if the FEV-1 and the FVC are both greater than 100 percent, a compensable evaluation based on a decreased FEV-1/FVC ratio should not be assigned.  

In this case, the veteran's initial PFT in February 2007 showed a FEV-1 which indicated a finding of 103.2 percent of predicted, a FEV-1/FVC which indicated a 103 percent of predicted, and a DLCO (SB) which indicated 78.4 percent of predicted.  These findings are post bronchodilator findings, and reflect a 10 percent rating.  A higher rating is not supported by these findings.  The findings on PFT of December 2007 and February 2010 similarly do not support the assignment of a higher (30 percent) rating.  They all reflected post bronchodilator findings but the December 2007 and February 2010 PFTs showed findings reflecting higher than 80 percent.  Findings of 70 percent for FEV-1 or FEV-1/FVC, or a 65 percent for DLCO (SB), are not shown and are necessary to warrant a 30 percent rating.  

The Board has considered the Veteran's statements that his chronic bronchitis, also diagnosed as bronchospasm, is worse than reflected by the previous rating.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of his chronic bronchitis, also diagnosed as bronchospasm- according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's chronic bronchitis, also diagnosed as bronchospasm, has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluation.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.  

The Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  Therefore, the assignment of a rating in excess of 10 percent for the entire appeals period, is not warranted on a schedular basis.  

The Board has contemplated whether the claim on appeal should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  
In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected chronic bronchitis, also diagnosed as bronchospasm disability with the established criteria found in the rating schedule.  The Board finds that the Veteran's chronic bronchitis, also diagnosed as bronchospasm disability is fully addressed by the rating criteria under which this disability is rated.  There are no additional symptoms of his service-connected chronic bronchitis, also diagnosed as bronchospasm disability that are not addressed by the rating schedule.  Moreover, to the extent that the Veteran's aforementioned disability may interfere with his employability, such interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected chronic bronchitis, also diagnosed as bronchospasm disability for the periods under consideration.  Consequently, the Board concludes that referral of this claim for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, the Veteran has not stated, nor does the record show, that his service-connected chronic bronchitis, also diagnosed as bronchospasm  affects his ability to obtain or maintain substantially gainful employment.  In this regard, the evidence reflects that the Veteran is presently employed.  Therefore, the Board finds that the issue of entitlement to a TDIU is not expressly raised by the Veteran or reasonably raised by the record and, consequently, the Rice case is not for application.  


ORDER

Service connection for bilateral shin splints is denied.  

An initial rating in excess of 10 percent for chronic bronchitis, also diagnosed as bronchospasm, is denied.  


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


